Title: To James Madison from Robert Bowie, 13 May 1812
From: Bowie, Robert
To: Madison, James


Sir
In Council Annapolis May 13. 1812
Considering it probable that the efforts of the General Government to effect an amicable adjustment of our differences with Great Britain will prove unavailing, and that a state of open and declared hostilities will shortly take place between that Power and the United States, We think it our duty to lay before your Excellency as concisely as possible a full view of the present exposed situation of this City, with such remarks relative to its claims to protection and defence, as our knowledge of its utility and importance in a commercial and other points of view enables us to suggest. In the first place it is known to your Excellency to be the Seat of our State Government, where the public Treasury is established and all the State Records deposited. Where the Courts of Justice are held and the Legislature and the Executive transact the public business of the State. It is also known to your Excellency to be situated not more than a days journey from the Seat of the General Government. A Bank has likewise been established with a considerable Capital, in the Stock of which the State has invested a large Sum of Money. Independent of these considerations growing out of its intrinsick value and importance We take the liberty further to suggest that it affords a safe and convenient harbour for the Shipping and commerce of Baltimore, when the Waters of the Patapsaco are wholly innavigable and shut up by the Ice. Hence it is not unusual in the Winter Season to see forty or fifty Vessels safely moored in our harbour, and there compelled to remain, until the breaking up of the Ice renders it practicable to prosecute their Voyages. We deem it proper further to remark that it will afford a convenient harbour for such of the public Ships of War, as will not draw more than twenty feet Water. These considerations, we presume would have no small influence upon the hostile Spirit of the Enemy, and would probably prompt them to embrace the earliest opportunity to attack lay waste and plunder it. Taking it for granted that in the event of War such a Spirit will actuate the public Enemy it is with great anxiety and solicitude that we reflect upon the facility with which such a Spirit may be indulged, by reason of the boldness of our navigable Waters, and the consequent accessibility of the public and private property contained within its limits to the pillage and outrages, usually perpetrated in such a state of things. We are decidedly of Opinion that the fortifications at present erected here are inadequate to its Security and defence, and that to accomplish so desireable an object, it will be necessary for your Excellency to appropriate a portion of the public Money allotted to the defence of the Sea ports: to the improvement and extension of the Works of defence already erected here. We have the honor to be With high Consideration & Respect Your obedient Servants
Robt: Bowie
